DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 
Response to Arguments
With regards to the 112(b) arguments rejections have been withdrawn.
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 
The first argument regarding claim 1 can be summed up as two parts: (1) “Scott only describes one specific treatment procedure in which eye measurements are used to determine treatment parameters: namely, a cataract procedure which also corrects astigmatism correction with arcuate incisions . . . This procedure does not involve forming top and bottom lenticule surfaces in the cornea as recited in instant claim 1.”; (2) that the cuts “based on” the wavefront map are not the same as those claimed more.



In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Applicants remaining discussion are the same arguments as discussed above and are not persuasive for the same reasons discussed above.


Election/Restrictions
Claims 13, 19, 21-22, 29 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/2020. 

 Admitted Prior Art
In the background section of US Patent 10369052 (with priority to 9/25/2014) to Applicants and with the sole inventor Hong Fu (a co-inventor of the present app.), it states:

In the SmILE procedure illustrated in FIG. 10, a femtolaser 110 is used to make a side cut 120, an upper surface cut 130 and a lower surface cut 140 that forms a cut lens 150. A tweezer, for example, is then used to extract the cut lens beneath the anterior surface of the cornea 160 through the side cut 120. Recently, SmILE has been applied to treat myopia by cutting and extracting a convex lens-shaped stroma material with a femtosecond laser. (Col 2:36-42)


    PNG
    media_image1.png
    435
    357
    media_image1.png
    Greyscale


Examiner notes that Applicants and at least one inventor have admitted that it is known to use a femtosecond laser to make top, bottom and side cut(s) in order to have a “convex lens-shaped stroma material” (ie lenticule). Examiner also notes [0006] of the background section in the PG Pub of the current application and that the referenced Fig. 10 (shown above) is the same Fig. 10 from the current application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7, 9, 11-12, 14-18, 20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (David Scott et al., US 20150018674) hereinafter Scott, in view of Seiler (Theo Seiler et al., US 20130281992) hereinafter Sei. Alternatively, under 103 over Scott in view of Sei in further view of Raymond (Thomas Raymond et al., US 20120172854) hereinafter Ray.
 Regarding claim 1, an interpretation of Scott discloses a method of performing ophthalmic surgery, comprising:

obtaining an iris image of the free eye ([0024], [0027]-[0028], [0042] and [0182] see also [0178], [0187], [0189] and claim 19) using the wavefront aberrometer or an iris imaging subsystem ([0024], [0027]-[0028], [0042] and [0182] see also [0178], [0187], [0189] and claim 19; As disclosed the elements can be subsystems of the laser system or the measurement system can be separate from the laser system as discussed in [0093]); 
determining with a computer ([0052], [0133] and Figs. 2 and 5B), comprising a processor and memory in communication with the wavefront aberrometer ([0026], [0052], [0133], [0182] and Figs. 2 and 5B see also and the citations above for wavefront aberrometer; Examiner notes that sensing based Hartmann-shack is recited by Scott see discussion above in claim 1 and in the response to arguments section), a free-eye cutting profile in a cornea of the eye, based on the wavefront map ([0024], [0028], [0042], [0114]-[0115] see also [0015]-[0017], [0021]-[0022], [0109], [0194], [0196] and [0199]-[0210]), including determining shapes of a free- eye first cut  and a free-eye second cut which form a free-eye portion based on the wavefront map ([0024], [0028], [0042], [0114]-[0115] see also [0015], [0022], [0026], [0109], [0194], [0196] and [0199]-[0210]; Top and bottom cuts of a lenticule are disclosed via the discussion of SmILE and Lenticular cuts, furthermore Examiner takes notice that SmILE includes the 
determining with the computer, a first translation to transform the free-eye cutting profile to a docked-eye cutting profile ([0026], [0028]-[0029], [0040], [0042]-[0043], [0047]), based on perturbation of the eye by a docking patient interface ([0022], [0026], [0029] and [0200] see also [0195]) wherein the docked-eye cutting profile defines a docked-eye first cut and a docked-eye second cut which form a docked-eye portion ([0024], [0028], [0042], [0087], [0114]-[0115] see also [0015], [0021]-[0022], [0109], [0194], [0196] and [0199]-[0210]), wherein the first translation defines a relationship between a thickness of the docked-eye portion at a given position of interest and a corresponding thickness of the free-eye portion at a corresponding position of interest ([0015]-[0016], [0022], [0028]-[0029], [0040], [0042]-[0043], [0047], Fig. 12 see also, [0018], [0026], [0109], [0194], [0196] and [0199]-[0210]; The cited recitations disclose gathering/determining various parameters/tissue structures of the eye prior to the interface contacting the eye (aka free eye) and modifying or distorting those parameters to make them similar to what a second set of gathered/determined data (when the eye is in contact with the interface). Additionally, they recite gathering the mentioned second set of data and that using all of the above individually or in combination to determine incisions.); 
docking the eye to the patient interface of an ultrashort pulsed laser system ([0023], [0027], [0091]-[0093], [0111], [0113], [0126] and [0130]; Examiner notes that “ultrashort” while a relative term is generally known in the art in the ranges of pico-, femto- or nano- second pulse lasers and this is generally known in the art see Juh (cited below) Col 3:56-60); 

determining a second translation of the cutting profile for the docked eye from the free eye, by the computer, using the iris image for the docked eye compared to the iris image of the free eye ([0026], [0113], [0186], [0283] and Fig. 12) to transform the docked-eye cutting profile to a final docked-eye cutting profile ([0026], [0028]-[0029], [0040], [0042]-[0043], [0047] see also see also [0015], [0021]-[0022], [0109]-[0113], [0194], [0196] and [0199]-[0210]); and
incising, by the ultrashort pulsed laser system, an incision inside the cornea based on the final docked-eye cutting profile ([0022]-[0023], [0026], [0028]-[0029], [0087] and [0091] see also abstract, [0042]-[0043], [0047], [0200] and Fig. 12).

An interpretation of Scott discloses the above including incising and using the elements of the description to perform a SMILE procedure or another similar eye procedure ([0087]; Examiner notes that SMILE stands for “Small Incision Lenticule Extraction” which requires a bottom incision and a top incision (aka posterior and anterior incisions) at a minimum in order to separate the lenticule as evidenced by Bischoff et al., US 20140081249 see [0009] and discussion in the admitted prior art section).
An interpretation of Scott may not explicitly disclose a cutting profile comprising a bottom surface incision and a top surface incision to form a lenticule; cutting profile comprising a lenticule shape; at least one of the top or bottom lenticule surfaces is/are curved.
However, in the same field of endeavor (medical devices), Sei teaches a bottom surface incision and a top surface incision to form a lenticule ([0027]-[0028] see also abstract, [0017]-[0018], [0022]-[0024] and Figs. 1 and 3; Examiner notes that this is also known in the art as evidenced by Juhasz (Tibor 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught by Sei because the parameters are used to improve patients vision by applying a refractive correction using the SMILE procedure (Sei [0003]).  Scott explicitly recites that SMILE procedure may be used with elements/process as taught by Scott (Scott [0087]) including the free and non-free eye sensing to determine cuts/profiles and Sei teaches the recited elements of a SMILE procedure including “top” and “bottom” cuts to create a lenticule. Additionally, the combination of elements disclosed in Scott and elements taught in Sei are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction. Also it would be obvious to try the element/process of Scott with those of Sei because Scott explicitly recites that the elements/process of Scott can be used with SMILE procedure taught by Sei (Scott [0087]). 

Scott discloses the above, the Scott reference discusses different system elements as being in the laser system it also discloses that the aspects can be split into a measurement system and a laser 
In an interpretation of Scott, Scott may not explicitly disclose: obtaining an iris image using the wavefront aberrometer; 
However, in the same field of endeavor (medical devices), Ray teaches obtaining an iris image using the wavefront aberrometer ([0057] and Fig. 1); 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include device set up like that taught by Ray because Scott itself discloses the measurement system and laser system can be two different systems as well as using systems like those allows for the correction of an individuals vision fixing the refractive errors using laser surgery ([0009]). Additionally, the combination of elements disclosed in Scott and elements taught in Ray are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction.

Regarding claim 2, an interpretation of Scott further discloses the above incising, by the ultrashort pulsed laser system, a incision in the cornea based on final docked eye cutting profile ([0022]-[0023], [0026], [0028]-[0029], [0087] and [0091] see also abstract and [0047] and Fig. 12). Furthermore, Scott discloses incising and using the elements of the description to perform a SMILE procedure or another similar eye procedure ([0087]; Examiner notes that SMILE stands for “Small Incision Lenticule Extraction” which requires a bottom incision and a top incision (aka posterior and anterior incisions) at a minimum in order to separate the lenticule as evidenced by Bischoff et al., US 20140081249 see [0009]).
An interpretation of Scott may not explicitly disclose incising a top incision.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught by Sei because the parameters are used to improve patients vision by applying a refractive correction using the SMILE procedure (Sei [0003]).  Scott explicitly recites that SMILE procedure may be used with elements/process as taught by Scott (Scott [0087]) including the free and non-free eye sensing to determine cuts/profiles and Sei teaches the recited elements of a SMILE procedure including “top” and “bottom” cuts to create a lenticule. Additionally, the combination of elements disclosed in Scott and elements taught in Sei are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction. Also it would be obvious to try the element/process of Scott with those of Sei because Scott explicitly recites that the elements/process of Scott can be used with SMILE procedure taught by Sei (Scott [0087]).

 Regarding claim 3, an interpretation of Scott further discloses wherein the ultrashort laser system includes a laser that is at least one of a picosecond, a femtosecond, or a nanosecond laser ([0087], [0126] and [0136]; Examiner notes that Sei also discloses this [0015]).

Regarding claim 5, an interpretation of Scott discloses the above including wherein the final docked eye cutting profile include incisions ([0022]-[0023], [0026], [0028]-[0029], [0087] and [0091] see also abstract and [0047] and Fig. 12).

However, in the same field of endeavor (medical devices), Sei teaches wherein the included incisions include at least one of a transition profile or an entry incision for removal of a corneal lenticule ([0013], [0034] and Fig. 3; Examiner notes that side cuts or removal incision are known generally in the art as evidenced by Juh, see Col 3:19-26 and Figs. 1-3, 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught by Sei because the parameters are used to improve patients vision by applying a refractive correction using the incisions ([0003]). Additionally, the combination of elements disclosed in Scott and elements taught in Sei are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction. 

 Regarding claim 7, an interpretation of Scott further discloses wherein the patient interface of the ultrashort pulsed laser system is made partially of glass ([0172] and Figs. 2A, 3-3B and 5B).

 Regarding claim 9, an interpretation of Scott discloses the above. 
An interpretation of Scott may not explicitly disclose wherein the entry incision has an arc length between 1mm and 10mm.
However, in the same field of endeavor (medical devices), Sei teaches wherein the entry incision has an arc length between 1mm and 10mm ([0026] and [0034]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught 

Regarding claim 11, an interpretation of Scott discloses the above. 
An interpretation of Scott may not explicitly disclose wherein the lenticule has a lateral diameter between 4 mm and 8 mm.
However, in the same field of endeavor (medical devices), Sei teaches wherein the lenticule has a lateral diameter between 4 mm and 8 mm ([0027]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught by Sei because the parameters are used to improve patients vision by applying a refractive correction using the incisions ([0003]). Additionally, the combination of elements disclosed in Scott and elements taught in Sei are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction. 

Regarding claim 12, an interpretation of Scott discloses the above. 
An interpretation of Scott may not explicitly disclose wherein the patient interface of the ultrashort pulsed laser system that contacts the patient's cornea has a flat surface.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught by Sei because the parameters are used to improve patients vision by applying a refractive correction using the incisions ([0003]). Additionally, the combination of elements disclosed in Scott and elements taught in Sei are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction. 

Regarding claim 14, an interpretation of Scott further discloses wherein the first translation of the cutting profile includes a correction customized for the individual patient ([0022], [0026], [0029] and [0200] see also [0195]; The profile is based on a specifics of the individuals eye thus it is customized for the individual patient). 

 Regarding claim 15, an interpretation of Scott further discloses wherein the ultrashort pulsed laser has a pulse width between 10 fs and 5 ns ([0136]).

 Regarding claim 16, an interpretation of Scott further discloses wherein the ultrashort pulsed laser has a wavelength spectrum centered at between 320 nm and 1200 nm ([0127] and [0136]).

 Regarding claim 17, an interpretation of Scott further discloses wherein the ultrashort pulsed laser has a pulse width between 80 fs and 250 fs ([0136]).

Regarding claim 18, an interpretation of Scott further discloses wherein the ultrashort pulsed laser has a wavelength spectrum centered at between 1020 nm and 1070 nm ([0127] and [0136]).

 Regarding claim 20, an interpretation of Scott further discloses wherein the refractive error is hyperopia with or without astigmatism ([0006] and [0015] see also [0087]; the paragraphs discuss it is known to correct near-sightedness/far-sightedness using refractive laser surgeries and the device is disclosed as being used for those procedures).

Regarding claim 25, an interpretation of Scott further discloses wherein the determining a second translation of the cutting profile step includes accounting for cyclotorsion rotation ([0011] and [0193] see also [00261], [0265], [0269]-[0270] and Fig. 12). 

 Regarding claim 26, an interpretation of Scott further discloses wherein the iris image is taken with at least one of white light illumination or infrared illumination ([0164] and Figs. 2A, 3A and 5B).

Claim Rejections - 35 USC § 103
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Sei in further view of Juhasz (Tibor Juhasz, US 6110166) hereinafter Juh. Alternatively Scott in view of Sei in further view of Ray and Juh. 
Regarding claim 6, an interpretation of Scott discloses the above. 
An interpretation of Scott may not explicitly disclose incising the transition profile; and incising the entry incision for lenticule removal.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the elements of Juh because Scott discloses profiles/incisions in the eye to correct refractions and the incisions taught by Juh are known ways of reshaping the cornea in a manner which improves the vision of the patient (Abstract). Additionally, the combination of elements disclosed in Scott and elements taught in Juh is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.

Claim Rejections - 35 USC § 103
Claims 10 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Sei in further view of Sekundo (Walter Sekundo, “Small Incision Lenticule Extraction (SMILE) : principles, techniques, complication management, and future concepts.” Cham, Switzerland: Springer, 2015. Print.) hereinafter Sek. Alternatively Scott in view of Sei in further view of Ray and Sek. 
Regarding claim 10, an interpretation of Scott discloses the above.
An interpretation of Scott may not explicitly disclose wherein a distance between an apex of the free eye lenticule and an apex of the cornea is between 60 um and 200 um.
However, in the same field of endeavor (medical devices), Sek teaches wherein a distance between an apex of the free eye lenticule and an apex of the cornea is between 60 um and 200 um (“The femtosecond laser parameters were adjusted for 130, 140, 150, or 160 μm cap thickness” Pg. 114 see also Pgs. 8-9). 


Regarding claim 23, an interpretation of Scott discloses the above 
An interpretation of Scott may not explicitly disclose wherein the lenticule includes an added thickness beyond what is needed to correct the refractive error.
However, in the same field of endeavor (medical devices), Sek teaches wherein the lenticule includes an added thickness beyond what is needed to correct the refractive error (“. . . the rule of thumb is: 1 D correction at the 6 mm zone corresponds to around 13 μm tissue thickness . . . The total thickness of the lenticule is calculated by adding the minimum thickness of the lenticule . . .” Pg. 9 see also pg. 8; Thus there is an addition of thickness added to what is needed for correction. Examiner notes that minimum thickness is a setting/parameter in these procedures to ensure the stability of the lenticule for removal as evidenced by US 20100331831, stating “The control device, when controlling the laser device, predefines the lenticule-shaped volume such that the volume has a minimum thickness of between 5 and 50 μm.” Abstract and “The invention ensures that the volume to be removed, i.e. the piece of tissue isolated in the cornea of the eye, has sufficient stability, thus preventing with sufficient certainty tearing-off of parts of the piece of tissue during removing or removal from the cornea of the eye.” [0019]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include elements of Sek additional thickness because it 

Regarding claim 24, an interpretation of Scott discloses the above. 
An interpretation of Scott may not explicitly disclose wherein the lenticule, before the added thickness beyond what is needed to correct the refractive error, is less than 40 um.
However, in the same field of endeavor (medical devices), Sek teaches wherein the lenticule, before the added thickness beyond what is needed to correct the refractive error, is less than 40 um (“. . . the rule of thumb is: 1 D correction at the 6 mm zone corresponds to around 13 μm tissue thickness . . . The total thickness of the lenticule is calculated by adding the minimum thickness of the lenticule . . .” Pg. 9 see also pg. 8; Thus there is a determination of what the thickness which for 1 D correction is 13 μm and additional thickness is added. Examiner notes that minimum thickness is a setting in these procedures to ensure the stability of the lenticule for removal as evidenced by US 20100331831, stating “The control device, when controlling the laser device, predefines the lenticule-shaped volume such that the volume has a minimum thickness of between 5 and 50 μm.” Abstract and “The invention ensures that the volume to be removed, i.e. the piece of tissue isolated in the cornea of the eye, has sufficient stability, thus preventing with sufficient certainty tearing-off of parts of the piece of tissue during removing or removal from the cornea of the eye.” [0019]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include elements of Sek additional thickness because it . 

Claim Rejections - 35 USC § 103
Claim 27 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Sei.
 Regarding claim 27, an interpretation of Scott discloses a method of performing ophthalmic surgery for refractive correction, comprising:
obtaining a wavefront map of an eye in its natural state using a wavefront aberrometer ([0027]-[0028], [0042]-[0043] and [0182] see also [0024], [0178], [0187], [0189] and claims 6 and 19; See the citations in the Arguments section (ie RP photonics encyclopedia, Neal, Bara, and/or Maeda) for further evidence that at least the Hartmann-Shack sensor disclosed operates in the claimed manner) wherein the wavefront map measures aberrations of light that pass through the free eye and represents a refractive error of the eye in its natural state ([0027]-[0028], [0042]-[0043] and [0182] see also [0024], [0091], [0178], [0187], [0189] and claims 6 and 19; See the citations in the Arguments section (ie RP photonics encyclopedia, Neal, Bara, and/or Maeda) for further evidence that at least the Hartmann-Shack sensor disclosed operates in the claimed manner); 
obtaining an iris image for the eye in its natural state ([0024], [0027]-[0028], [0042] and [0182] see also [0178], [0187], [0189] and claim 19); 

docking the eye to a patient interface of an ultrashort pulsed laser ([0023], [0027], [0091]-[0093], [0111], [0113], [0126] and [0130]; Examiner notes that “ultrashort” while a relative term is generally known in the art in the ranges of pico-, femto- or nano- second pulse lasers and this is generally known in the art see Juh Col 3:56-60); 
obtaining an iris image for the docked eye ([0023]-[0024], [0027]-[0028], [0042] and [0182] see also [0027], [0091]-[0093], [0111], [0113], [0130], [0178], [0187], [0189], claim 19 and Figs. 2-3,  5B and 12); 
determining a translation of the cutting profile for the docked eye ([0026], [0113]-[0114], [0186], [0283] and Fig. 12 see also [0028]-[0029], [0040], [0042]-[0043], [0047]) using the cutting profile, a perturbation of the docked eye by the patient interface ([0016], [0026], [0113]-[0114], [0186], [0283] and Fig. 12 see also [0028]-[0029], [0040], [0042]-[0043], [0047]), the iris image for the eye in its natural 
incising, using the ultrashort pulsed laser and based on the docked- eye cutting profile, a first cut and a second cut for a portion in the cornea of the docked eye ([0022]-[0023], [0026], [0028]-[0029], [0087] and [0091] see also abstract, [0021], [0042]-[0043] and [0047] and Fig. 12).

An interpretation of Scott discloses the above including incising and using the elements of the description to perform a SMILE procedure or another similar eye procedure ([0087] see also abstract, [0022]-[0023], [0026], [0028]-[0029], [0047],  [0087], [0091] and Fig. 12; Examiner notes that SMILE stands for “Small Incision Lenticule Extraction” which requires a bottom incision and a top incision (aka posterior and anterior incisions) at a minimum in order to separate the lenticule as evidenced by Bischoff et al., US 20140081249 see [0009]).
An interpretation of Scott may not explicitly disclose a cutting profile comprising a bottom lenticule surface incision and a top lenticule surface incision to form a lenticule; cutting profile comprising a lenticule shape; at least one of the top or bottom lenticule surfaces is/are curved.
However, in the same field of endeavor (medical devices), Sei teaches a bottom surface incision and a top surface incision to form a lenticule ([0027]-[0028] see also abstract, [0017]-[0018], [0022]-
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include the incisions with parameters like those taught by Sei because the parameters are used to improve patients vision by applying a refractive correction using the SMILE procedure (Sei [0003]).  Scott explicitly recites that SMILE procedure may be used with elements/process as taught by Scott (Scott [0087]) including the free and non-free eye sensing to determine cuts/profiles and Sei teaches the recited elements of a SMILE procedure including “top” and “bottom” cuts to create a lenticule. Additionally, the combination of elements disclosed in Scott and elements taught in Sei are merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie vision correction. Also it would be obvious to try the element/process of Scott with those of Sei because Scott explicitly recites that the elements/process of Scott can be used with SMILE procedure taught by Sei (Scott [0087]). 



 Regarding claim 31, an interpretation of Scott further discloses wherein the ultrashort pulsed laser is a femtosecond pulsed laser ([0087], [0126] and [0136]; Examiner notes that Sei also discloses this [0015]). 

Regarding claim 32, an interpretation of Scott further discloses wherein the ultrashort pulsed laser has a pulse width between 10 fs and 5 ns ([0136]).

Regarding claim 33, an interpretation of Scott further discloses wherein the iris image is taken with at least one of white light illumination or infrared illumination ([0164] and Figs. 2A, 3A and 5B).

Regarding claim 34, an interpretation of Scott further discloses wherein the ultrashort pulsed laser has a pulse width between 80 fs and 250 fs ([0136]).

 Regarding claim 35, an interpretation of Scott further discloses wherein the patient interface that contacts the patient cornea comprises one of a flat, curved, or liquid interface ([0023] and [0025] see also [0031], [0045], [0105], [0123] and [0132]).
Alternatively, an interpretation of Scott may not explicitly disclose wherein the patient interface that contacts the patient cornea comprises one of a flat, curved, or liquid interface.
However, in the same field of endeavor (medical devices), Sei teaches wherein the patient interface that contacts the patient cornea comprises one of a flat, curved, or liquid interface ([0020]).
. 

Claim Rejections - 35 USC § 103
Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Sei in further view of Sek.
Regarding claim 28, an interpretation of Scott discloses the above and further discloses the step of determining the cutting profile includes determining a wavefront target based on the wavefront aberrometer measurement ([0021]-[0023], [0026], [0028]-[0029], [0042]-[0043], [0091] and [0238] see also the rejection of claim 27 and claim 1; The cited sections recite the determining the aspects of the incision which includes a depth and the ability for said determinations to be adjusted by the physician).
An interpretation of Scott may not explicitly disclose wherein adding thickness to the wavefront target to obtain the cutting profile, the added thickness imparting no refractive error correction.
However, in the same field of endeavor (medical devices), Sek teaches adding thickness to the cutting profile, the added thickness imparting no refractive error correction (“. . . the rule of thumb is: 1 D correction at the 6 mm zone corresponds to around 13 μm tissue thickness . . . The total thickness of the lenticule is calculated by adding the minimum thickness of the lenticule . . .” Pg. 9 see also pg. 8; Thus there is a determination of what the thickness which is under 40μm and additional thickness is added. Examiner notes that minimum thickness is a setting in these procedures to ensure the stability of 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include elements of Sek additional thickness because it optimizes the thickness to avoid tearing (pg. 100). The combination of elements disclosed in Scott and elements taught in Sek is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, providing a greater thickness. As setting a minimum thickness is known and there is a known desire to not want to tear the lenticule during extraction the setting of a thickness to do so would be obvious under MPEP 2144.05. 

Regarding claim 29, an interpretation of Scott discloses the above.
An interpretation of Scott may not explicitly disclose wherein the refractive correction includes high order ablation correction.
However, in the same field of endeavor (medical devices), Sek teaches wherein the refractive correction includes high order ablation correction (Pgs. 93-94, for example stating "In the few studies reporting visual outcome after SMILE for high myopia").
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Scott to include elements of Sek the ability to use SMILE to treat various orders of eyes in order to improve their vision (pgs. 93-94). The combination of elements .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15638169 (reference application) in view Scott and Sei. Although the claims at issue are not identical, they are not patentably distinct from each other because the Scott and Sie references disclose the elements of gathering the data developing and adjusting the cutting profiles (see the rejection above) and the copending application discloses the step of adding the claimed thickness see claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793